 

EXHIBIT 10.2

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 13th day of June, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Wilmington
Trust, National Association, a national banking association, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of June 1, 2013
(the “Pooling and Servicing Agreement”), and George Mason Mortgage, LLC, a
Virginia limited liability company (“George Mason”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2012,
between Assignor and George Mason (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.            Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by George Mason pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.            Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by George Mason pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.           George Mason hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and George Mason as of the date hereof that:

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)           Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)           There are no offsets, counterclaims or other defenses available to
George Mason with respect to the Purchase Agreement;

 

(d)           Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)           Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and George Mason that as of the date hereof:

 

(a)           Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)           Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and George Mason that as of the date hereof:

 

(a)           Wilmington Trust, National Association, in its individual capacity
is a national banking association duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; and

 

(b)           Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling and Servicing Agreement. The execution,
delivery and performance by Assignee of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary action on part of Assignee. This Agreement has been duly executed and
delivered by Assignee and, upon the due authorization, execution and delivery by
the other parties hereto, will constitute the valid and legally binding
obligation of Assignee enforceable against Assignee in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law.

 

7.           George Mason warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

3

 

 

(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)           George Mason is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)           George Mason has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of George Mason’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of George Mason’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which George Mason is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which George Mason or its property is subject. The
execution, delivery and performance by George Mason of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of George Mason. This
Agreement has been duly executed and delivered by George Mason and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of George Mason
enforceable against George Mason in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by George Mason in connection with the execution, delivery or
performance by George Mason of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

Restated George Mason Representations and Warranties

 

8.           Pursuant to Section 32(d) of the Purchase Agreement, George Mason
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel George
Mason to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

4

 

 

Recognition of Assignee

 

9.           From and after the date hereof, subject to Section 10 below, George
Mason shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and George Mason had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.         (a)            Controlling Holder Rights. George Mason agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder (as defined in the
Pooling and Servicing Agreement) pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee’s rights as Purchaser under the following section of the Purchase
Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase and
Substitution

 

(b)           If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)            Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or the Commonwealth of Virginia, (iii) a day on which banks in the
states of California, Delaware, Maryland, Minnesota, Missouri, New York or the
Commonwealth of Virginia, are authorized or obligated by law or executive order
to be closed or (iv) a day on which the New York Stock Exchange or the Federal
Reserve Bank of New York is closed.

 

5

 

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)          In the case of George Mason,

 

George Mason Mortgage, LLC
4100 Monument Corner Drive, Suite 100
Fairfax, VA 22030
Attention: Sue Spinetta

 

(b)          In the case of Assignee,

 

Wilmington Trust, National Association
1100 North Market Street
Rodney Square North
Wilmington, DE 19890
Attention: Dorri Costello

 

6

 

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

CitiMortgage, Inc.

4050 Regent Blvd.

Irving, TX 75063

Attention: CTS- Sequoia Mortgage Trust 2013-8

 

with a copy to

 

CitiMortgage, Inc.

The Office of General Counsel

1000 Technology Drive

O’ Fallon, MO 63368

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

7

 

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or George Mason may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
George Mason, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by George Mason
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. George Mason hereby consents to such
exercise and enforcement.

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Wilmington Trust, National Association (“Wilmington
Trust”) not in its individual capacity but solely as Trustee on behalf of the
trust created by the Pooling and Servicing Agreement referred to herein (the
“Trust”) in the exercise of the powers and authority conferred upon and vested
in it, and as directed in the Pooling and Servicing Agreement, (ii) each of the
undertakings and agreements herein made on behalf of the Assignee is made and
intended not as a personal undertaking or agreement of or by Wilmington Trust
but is made and intended for purposes of binding only the Trust, (iii) nothing
herein contained shall be construed as creating any liability on the part of
Wilmington Trust, individually or personally, to perform any covenant either
express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Wilmington Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

8

 

 

20.         Master Servicer. George Mason hereby acknowledges that the Assignee
has appointed CitiMortgage, Inc. to act as master servicer under the Pooling and
Servicing Agreement and hereby agrees to treat all inquiries, demands,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the
Purchaser under this Agreement, including, without limitation, the right to
enforce the obligations of George Mason hereunder and under the Purchase
Agreement and the right to exercise the remedies of the Purchaser hereunder and
under the Purchase Agreement.

 

George Mason shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

  Citibank, N.A.     Bank City/State: Glendale, CA   ABA Number: 321-171-184  
Account Name: CMI MSD Clearing   Account Number: #070-4913896

 

21.         George Mason acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, George Mason shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

22.         Rule 17g-5 Compliance. George Mason hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at ratingagency@citi.com, with a
subject reference of “SEMT 2013-8” and an identification of the type of
information being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify George Mason in writing of any change in the
identity or contact information of the Rule 17g-5 Information Provider. George
Mason shall have no liability for (i) the Rule 17g-5 Information Provider’s
failure to post information provided by it in accordance with the terms of this
Agreement or (ii) any malfunction or disabling of the website maintained by the
Rule 17g-5 Information Provider. None of the foregoing restrictions in this
Section 22 prohibit or restrict oral or written communications, or providing
information, between George Mason, on the one hand, and any Rating Agency or
NRSRO, on the other hand, with regard to (i) such Rating Agency’s or NRSRO’s
review of the ratings it assigns to George Mason or (ii) such Rating Agency’s or
NRSRO’s evaluation of George Mason’s operations in general; provided, however,
that George Mason shall not provide any information relating to the Mortgage
Loans to such Rating Agency or NRSRO in connection with such review and
evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or deal
specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By:     Name:    
Title:         SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:     Name:
    Title:         WILMINGTON TRUST, NATIONAL ASSOCIATION,   not in its
individual capacity but solely as Trustee,   Assignee       By:     Name:    
Title:         GEORGE MASON MORTGAGE, LLC       By:     Name:     Title:  

 

Accepted and agreed to by:       CITIMORTGAGE, INC.   Master Servicer       By:
    Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – George Mason
(SEMT 2013-8)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE 

 



  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 Cenlar 0.0025     George Mason
  10000011390 1 1 0 2 Cenlar 0.0025     George Mason   10000010627 1 1 0 3
Cenlar 0.0025     George Mason   10000010626 1 1 0 4 Cenlar 0.0025     George
Mason   10000010618 1 1 0 5 Cenlar 0.0025     George Mason   10000010465 1 1 0 6
Cenlar 0.0025     George Mason   10000010443 1 1 0 7 Cenlar 0.0025     George
Mason   10000010409 1 1 0 8 Cenlar 0.0025     George Mason   10000010340 1 1 0 9
Cenlar 0.0025     George Mason   10000010112 1 1 0 10 Cenlar 0.0025     George
Mason   10000010103 1 1 0 11 Cenlar 0.0025     George Mason   10000010071 1 1 0
12 Cenlar 0.0025     George Mason   10000009980 1 1 0 13 Cenlar 0.0025    
George Mason   10000009929 1 1 0 14 Cenlar 0.0025     George Mason   10000009901
1 1 0 15 Cenlar 0.0025     George Mason   10000009868 1 1 0 16 Cenlar 0.0025    
George Mason   10000009856 1 1 0 17 Cenlar 0.0025     George Mason   10000009765
1 1 0 18 Cenlar 0.0025     George Mason   10000009703 1 1 0 19 Cenlar 0.0025    
George Mason   10000009681 1 1 0 20 Cenlar 0.0025     George Mason   10000009679
1 1 0 21 Cenlar 0.0025     George Mason   10000009473 1 1 0 22 Cenlar 0.0025    
George Mason   10000009422 1 1 0 23 Cenlar 0.0025     George Mason   10000009395
1 1 0 24 Cenlar 0.0025     George Mason   10000009319 1 1 0 25 Cenlar 0.0025    
George Mason   10000008810 1 1 0 26 Cenlar 0.0025     George Mason   10000008602
1 1 0 27 Cenlar 0.0025     George Mason   10000008601 1 1 0 28 Cenlar 0.0025    
George Mason   10000008596 1 1 0 29 Cenlar 0.0025     George Mason   10000008390
1 1 0 30 Cenlar 0.0025     George Mason   10000008351 1 1 0 31 Cenlar 0.0025    
George Mason   10000007607 1 1 0 32 Cenlar 0.0025     George Mason   10000006863
1 1 0 33 Cenlar 0.0025     George Mason   10000006723 1 1 0 34 Cenlar 0.0025    
George Mason   1500010244 1 1 0 35 Cenlar 0.0025     George Mason   1500009815 1
1 0 36 Cenlar 0.0025     George Mason   1500009773 1 1 0

  

  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 9           1 0 0   2 9           1 4 0   3 9           1 4 0   4
9           1 4 0   5 7           1 4 0   6 9           1 4 0   7 9           1
4 0   8 3           1 4 0   9 9           1 4 0   10 6           1 4 0   11 7  
        1 4 0   12 9           1 4 0   13 7           1 0 0   14 7           1 4
0   15 9           1 4 0   16 7           1 4 0   17 7           1 4 0   18 7  
        1 4 0   19 7           1 4 0   20 7           1 4 0   21 9           1 4
0   22 7           1 4 0   23 9           1 4 0   24 7           1 4 0   25 9  
        1 4 0   26 6           1 4 0   27 9           1 4 0   28 7           1 4
0   29 9           1 4 0   30 7           1 4 0   31 7           1 4 0   32 9  
        1 0 0   33 9           1 4 0   34 9           1 4 0   35 9           1 0
0   36 7           1 4 0  

  

  21 22 23 24 25 26 27 28 29 30   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0   3/28/2013 1035500 0.035 360 360 6/1/2013 2     0   3/29/2013
650000 0.03625 360 360 5/1/2013 3     75000   4/10/2013 653000 0.04 360 360
6/1/2013 4     0   3/22/2013 735500 0.03875 360 360 5/1/2013 5     0   3/29/2013
588800 0.0375 360 360 5/1/2013 6     0   4/4/2013 955000 0.0375 360 360 6/1/2013
7     0   4/12/2013 670000 0.03625 360 360 6/1/2013 8     0   4/15/2013 651500
0.04 360 360 6/1/2013 9     0   4/1/2013 927500 0.03625 360 360 5/1/2013 10    
0   4/5/2013 463600 0.0375 360 360 5/1/2013 11     0   3/28/2013 696000 0.0375
360 360 5/1/2013 12     75000   3/22/2013 660000 0.0375 360 360 5/1/2013 13    
0   3/26/2013 447300 0.0375 360 360 5/1/2013 14     0   4/2/2013 1020000 0.0375
360 360 6/1/2013 15     0   4/10/2013 710000 0.03875 360 360 6/1/2013 16     0  
4/10/2013 593600 0.0375 360 360 6/1/2013 17     0   3/26/2013 494500 0.03625 360
360 5/1/2013 18     0   3/28/2013 640000 0.03875 360 360 5/1/2013 19     0  
4/2/2013 1192500 0.0375 360 360 5/1/2013 20     0   3/19/2013 556000 0.04125 360
360 5/1/2013 21     0   3/29/2013 843750 0.0375 360 360 5/1/2013 22     0  
4/10/2013 584000 0.03875 360 360 6/1/2013 23     0   4/5/2013 980000 0.04 360
360 6/1/2013 24     0   3/15/2013 768800 0.03875 360 360 5/1/2013 25     0  
3/14/2013 950000 0.035 360 360 5/1/2013 26     0   3/26/2013 864000 0.03875 360
360 5/1/2013 27     0   3/15/2013 731000 0.03875 360 360 5/1/2013 28     0  
3/18/2013 1000000 0.03625 360 360 5/1/2013 29     0   3/12/2013 667000 0.03875
360 360 5/1/2013 30     0   3/21/2013 999200 0.03375 360 360 5/1/2013 31     0  
2/26/2013 500000 0.035 360 360 4/1/2013 32     0   3/5/2013 1965000 0.035 360
360 5/1/2013 33     0   3/7/2013 1468000 0.03375 360 360 5/1/2013 34     0  
3/27/2013 720000 0.035 360 360 5/1/2013 35     0   2/11/2013 970000 0.035 360
360 4/1/2013 36     0   1/15/2013 1207500 0.035 360 360 3/1/2013

  

  31 32 33 34 35 36 37 38 39 40   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0   1033870 0.035 4649.86 6/1/2013 0 0 2 1 0 0  
647995.4 0.03625 2964.33 6/1/2013 0 0 3 1 0 0   652059.1 0.04 3117.52 6/1/2013 0
0 4 1 0 0   733329.4 0.03875 3458.59 6/1/2013 0 0 5 1 0 0   587023.6 0.0375
2726.82 6/1/2013 0 0 6 1 0 0   953561.6 0.0375 4422.75 6/1/2013 0 0 7 1 0 0  
668968.4 0.03625 3055.54 6/1/2013 0 0 8 1 0 0   650561.3 0.04 3110.36 6/1/2013 0
0 9 1 0 0   924639.6 0.03625 4229.88 6/1/2013 0 0 10 1 0 0   462201.3 0.0375
2147 6/1/2013 0 0 11 1 0 0   693900.2 0.0375 3223.28 6/1/2013 0 0 12 1 0 0  
658008.8 0.0375 3056.56 6/1/2013 0 0 13 1 0 0   445950.5 0.0375 2071.52 6/1/2013
0 0 14 1 0 0   1018464 0.0375 4723.78 6/1/2013 0 0 15 1 0 0   708954 0.03875
3338.68 6/1/2013 0 0 16 1 0 0   592705.9 0.0375 2749.05 6/1/2013 0 0 17 1 0 0  
492975 0.03625 2255.17 6/1/2013 0 0 18 1 0 0   638111.3 0.03875 3009.52 6/1/2013
0 0 19 1 0 0   1188902 0.0375 5522.65 6/1/2013 0 0 20 1 0 0   554430.5 0.04125
2694.65 6/1/2013 0 0 21 1 0 0   841204.4 0.0375 3907.54 6/1/2013 0 0 22 1 0 0  
583139.6 0.03875 2746.18 6/1/2013 0 0 23 1 0 0   978588 0.04 4678.67 6/1/2013 0
0 24 1 0 0   766531.2 0.03875 3615.18 6/1/2013 0 0 25 1 0 0   947005.5 0.035
4265.92 6/1/2013 0 0 26 1 0 0   861450.2 0.03875 4062.85 6/1/2013 0 0 27 1 0 0  
728842.7 0.03875 3437.43 6/1/2013 0 0 28 1 0 0   996916 0.03625 4560.51 6/1/2013
0 0 29 1 0 0   664010.8 0.03875 3136.48 6/1/2013 0 0 30 1 0 0   995900.3 0.03375
4417.43 6/1/2013 0 0 31 1 0 0   497632.5 0.035 2245.22 6/1/2013 0 0 32 1 0 0  
1958806 0.035 8823.73 6/1/2013 0 0 33 1 0 0   1463271 0.03375 6489.97 6/1/2013 0
0 34 1 0 0   717730.5 0.035 3233.12 6/1/2013 0 0 35 1 0 0   965406.9 0.035
4355.73 6/1/2013 0 0 36 1 0 0   1199865 0.035 5422.21 6/1/2013 0 0

 

  41 42 43 44 45 46 47 48 49 50   ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                   

  

  51 52 53 54 55 56 57 58 59 60   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                    

  

  61 62 63 64 65 66 67 68 69 70   Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   188 2               0   157 3
              0   93 4               0   29 5               0   81 6            
  0   137 7               0   156 8               0   528 9               0  
158 10               0   143 11               0   308 12               0   148
13               0   154 14               0   175 15               0   74 16    
          0   192 17               0   159 18               0   25 19          
    0   372 20               0   149 21               0   554 22               0
  191 23               0   6 24               0   195 25               0   218
26               0   558 27               0   181 28               0   177 29  
            0   607 30               0   160 31               0   172 32        
      0   100 33               0   147 34               0   184 35              
0   52 36               0   569

  

  71 72 73 74 75 76 77 78 79 80   Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 2   1   43   5 1     2 1   0   13.75 21.25 9.75 1     3 2   0  
15.5 1.75 7.25 1     4 1   0   3.5   1.25 1     5 2   1   7 7 0 1     6 1   0  
3.5 13.75 6.75 1     7 2   1   29.5   10.5 1     8 1   0   7.5 13.25 13 1     9
1   1   7   5 1     10 1   0   0.5   0 1     11 1   0   0.5   0 1     12 1   0  
3.75 7.5 9 1     13 2   0   21.75 8 0 1     14 2   1   6   0 1     15 1   1  
17.5   1.5 1     16 1   0   3.25 7.5 0 1     17 2   0   2 12.5 0 1     18 1   0
  2.5   0 1     19 3   0   8 3 0 1     20 2   0   11 1.5 0 1     21 2   0   0  
13.25 1     22 1   0   13.75 6 0 1     23 3   1   12.5   13.5 1     24 2   0   7
11 0 1     25 1   0   22.1   8 1     26 1   0   3.5 2.25 0 1     27 1   0   3  
8.5 1     28 2   0   1.5   0 1     29 2   1   0.5 3.75 5.25 1     30 1   0   5.5
  0 1     31 3   0   23 17 0 1     32 1   0   10.75   2.5 1     33 3   1   17.25
12.5 9.25 1     34 1   0   27   6.5 1     35 1   0   14.25 11.75 9.5 1     36 2
  1   11.5   0 1    

  

  81 82 83 84 85 86 87 88 89 90 Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           806         2           778         3           797
        4           710         5           778         6           803        
7           707         8           738         9           733         10      
    795         11           791         12           798         13          
720         14           795         15           784         16           792  
      17           804         18           742         19           782        
20           730         21           804         22           781         23  
        705         24           763         25           750         26        
  720         27           740         28           777         29           761
        30           781         31           789         32           774      
  33           796         34           782         35           777         36
          807        

  

  91 92 93 94 95 96 97 98 99 100   VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000     27      
        000000000000     28               000000000000     29              
000000000000     30               000000000000     31               000000000000
    32               000000000000     33               000000000000     34      
        000000000000     35               000000000000     36              
000000000000    

  

  101 102 103 104 105 106 107 108 109 110   Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 25809.7   0   25809.7 25809.7 1 5   3 2 12696 10520 0 0 23216
23216 1 5   3 3 4534.58 16990.42 0 0 21525 21525 1 5   3 4 20432.62   0  
20432.62 20432.62 1 5   3 5 12656 8750 0 0 21406 21406 1 5   3 6 14583.33
14724.99 0 0 29308.32 29308.32 1 5   3 7 20048.08 0 0 0 20048.08 20048.08 1 5  
3 8 9877.51 11397.58 5973 2906 21275.09 30154.09 1 5   3 9 63665.46 0 0 0
63665.46 63665.46 1 5   3 10 7419.42   0   7419.42 7419.42 1 5   3 11 15798.61  
0   15798.61 15798.61 1 5   3 12 0 22500 0 0 22500 22500 1 5   3 13 11744.33
3631.94 0 0 15376.27 15376.27 1 5   3 14 19589.58 0 0 0 19589.58 19589.58 1 5  
3 15 19714.74   0   19714.74 19714.74 1 4   3 16 10833.34 11344.5 0 0 22177.84
22177.84 1 5   3 17 10250 2200 0 0 12450 12450 1 5   3 18 23014.17   0  
23014.17 23014.17 1 5   3 19 2320.8 8609.37 15169.25 0 10930.17 26099.42 1 5   3
20 13749.99 7241.32 0 0 20991.31 20991.31 1 5   3 21 14809.59   0   14809.59
14809.59 1 5   3 22 9902.53 5794.53 0 0 15697.06 15697.06 1 5   3 23 69961.16  
0   69961.16 69961.16 1 5   3 24 7764 10228 0 0 17992 17992 1 5   3 25 12906.4  
93.42   12906.4 12999.82 1 5   3 26 13708.33 8137 0 0 21845.33 21845.33 1 5   3
27 12021.34   0   12021.34 12021.34 1 5   3 28 19686.77   0   19686.77 19686.77
1 5   3 29 10000 10466.92 0 0 20466.92 20466.92 1 4   3 30 24441.33   0  
24441.33 24441.33 1 5   3 31 12334.4 16254.68 0 0 28589.08 28589.08 1 5   3 32
45833.33 0 39994 0 45833.33 85827.33 1 5   3 33 29558.88 7366.67 0 2315 36925.55
39240.55 1 5   3 34 27500   0   27500 27500 1 5   3 35 5703.58 14583 0 0
20286.58 20286.58 1 5   3 36 71632.95   0   71632.95 71632.95 1 5   3

  

  111 112 113 114 115 116 117 118 119 120   Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   4   1054269 6382.79 0.247302       CLIFTON 2   4   29309.58
5750.37 0.24769       FAIRFAX 3   4   109447.5 8061.37 0.374512       ASHBURN 4
  4   42535.36 7874.65 0.385396       WASHINGTON 5   4   135583 6606.21 0.308615
    100 ELLICOTT CITY 6   4   204371.5 5640.27 0.192446       BETHESDA 7   4  
50792.04 8613.44 0.429639       POTOMAC 8   4   369127.6 4759.16 0.157828    
100 VIENNA 9   4   93571.68 6475.8 0.101716       BETHESDA 10   4   72869.93
2816.73 0.379643     100 WASHINGTON 11   4   245755 4738.29 0.299918     100
ALEXANDRIA 12   4   30649.6 5003.21 0.222365       FAIRFAX 13   4   52908.99
4478.38 0.291253     100 FREDERICK 14   4   123195.1 6580.77 0.335932    
93.0142 FALLS CHURCH 15   4   246638.2 5796.63 0.294025       LEESBURG 16   4  
44332.93 3418.27 0.15413     100 ARLINGTON 17   4   29412 4932.09 0.396152    
60.538 ELLICOTT CITY 18   4   209034.4 4429.91 0.192486     100 GLENWOOD 19   4
  427591.5 11076.07 0.42438     100 MCLEAN 20   4   73456.28 7344.15 0.349866  
  100 FULTON 21   4   280349.7 5995.34 0.404828       CABIN JOHN 22   4  
50062.93 4360.31 0.277779     100 ARLINGTON 23   4   211428.6 14783.63 0.211312
      BETHESDA 24   4   108490.1 7382.33 0.410312     100 ARLINGTON 25   4  
383049 5854.7 0.450368       WASHINGTON 26   4   117730.6 5107.29 0.233793    
100 WASHINGTON 27   4   90346.67 5314.24 0.442067       POTOMAC 28   4  
247248.4 7316.78 0.37166     100 VIENNA 29   4   78836.38 6580.5 0.321519      
FAIRFAX 30   4   189274.6 8020.42 0.32815     100 DAVIDSONVILLE 31   4  
81367.83 6856.4 0.239826     100 FAIRFAX 32   4   260218.6 20101.79 0.234212    
  WASHINGTON 33   4   417154 15336.97 0.390845       POTOMAC 34   4   246999.4
4440.12 0.161459       VIENNA 35   4   185845.6 6294.22 0.310265       MCLEAN 36
  4   326955.5 12171.44 0.169914     100 MCLEAN

  

  121 122 123 124 125 126 127 128 129 130   State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 VA 20124 7 1   1700000 3 3/1/2013     2 VA 22033 7 1  
1050000 3 3/14/2013     3 VA 20147 7 1   970000 3 3/19/2013     4 DC 20015 1 1  
1075000 3 3/5/2013     5 MD 21042 7 1 736000 736000 3 3/8/2013     6 MD 20817 1
1   1350000 3 3/10/2013     7 MD 20854 7 1   1250000 3 3/13/2013     8 VA 22180
1 1   820000 3 3/28/2013     9 MD 20816 1 1   1325000 3 3/8/2013     10 DC 20007
3 1 579500 581000 3 3/1/2013     11 VA 22307 1 1 870000 875000 3 3/5/2013     12
VA 22033 7 1   1100000 3 3/8/2013     13 MD 21701 1 1 639000 649000 3 1/15/2013
    14 VA 22043 7 1 1275000 1275000 3 2/28/2013     15 VA 20176 7 1   1075000 3
3/18/2013     16 VA 22205 1 1 742000 745000 3 3/4/2013     17 MD 21042 7 1
723000 755000 3 3/5/2013     18 MD 21738 1 1 800000 800000 3 2/28/2013     19 VA
22102 7 1 1590000 1590000 3 2/7/2013     20 MD 20759 7 1 700610 695000 3
3/8/2013     21 MD 20818 1 1   1125000 3 3/9/2013     22 VA 22204 1 1 730000
735000 3 2/25/2013     23 MD 20817 1 1   1400000 3 2/23/2013     24 VA 22205 1 1
961000 970000 3 2/23/2013     25 DC 20003 12 1   1415000 3 2/12/2013     26 DC
20007 12 1 1080000 1110000 3 2/9/2013     27 MD 20854 1 1   914000 3 1/25/2013  
  28 VA 22180 1 1 1498850 1435000 3 1/23/2013     29 VA 22030 1 1   900000 3
2/9/2013     30 MD 21035 1 1 1249000 1250000 3 2/7/2013     31 VA 22032 7 1
995000 1000000 3 1/26/2013     32 DC 20016 1 1   3280000 3 1/3/2013     33 MD
20854 1 1   2120000 3 1/16/2013     34 VA 22182 1 1   1200000 3 12/18/2012    
35 VA 22101 1 1   1399500 98 11/20/2012     36 VA 22102 7 1 1725000 1728000 3
11/21/2012    

  

  131 132 133 134 135 136 137 138 139 140   Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.6091 0.6091 0 0 0 2           0.619 0.619 0 0 0 3        
  0.7505 0.6731 0 0 0 4           0.6841 0.6841 0 0 0 5           0.8 0.8 0 0 0
6           0.7074 0.7074 0 0 0 7           0.536 0.536 0 0 0 8           0.7945
0.7945 0 0 0 9           0.7 0.7 0 0 0 10           0.8 0.8 0 0 0 11          
0.8 0.8 0 0 0 12           0.6681 0.6 0 0 0 13           0.7 0.7 0 0 0 14      
    0.8 0.8 0 0 0 15           0.6604 0.6604 0 0 0 16           0.8 0.8 0 0 0 17
          0.6839 0.6839 0 0 0 18           0.8 0.8 0 0 0 19           0.75 0.75
0 0 0 20           0.8 0.8 0 0 0 21           0.75 0.75 0 0 0 22           0.8
0.8 0 0 0 23           0.7 0.7 0 0 0 24           0.8 0.8 0 0 0 25          
0.6713 0.6713 0 0 0 26           0.8 0.8 0 0 0 27           0.7997 0.7997 0 0 0
28           0.6968 0.6968 0 0 0 29           0.7411 0.7411 0 0 0 30          
0.8 0.8 0 0 0 31           0.5025 0.5025 0 0 0 32           0.599 0.599 0 0 0 33
          0.6924 0.6924 0 0 0 34           0.6 0.6 0 0 0 35           0.6931
0.6931 0 0 0 36           0.7 0.7 0 0 0

  

  141 142 143 144 145 146 147 148 149 150   MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23                     24                    
25                     26                     27                     28        
            29                     30                     31                    
32                     33                     34                     35        
            36                    

  

  151 152 153 154 155 156 157 158 159 160 161   Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry 1                   43   2                   23 21.25 3      
            15.5 6 4                   10   5                   7 10 6          
        10 13.75 7                   30   8                   35 30 9          
        20   10                   2.75   11                   12   12          
        3.75 25 13                   21.75 8 14                   6   15        
          17.5   16                   10 8 17                   5 12.5 18      
            20   19                   8 3 20                   11 8 21          
        0   22                   13.75 6 23                   24   24          
        11 11 25                   22.1   26                   10 10 27        
          15   28                   1.5   29                   2 3.75 30        
          6   31                   23 17 32                   20   33          
        17.25 15 34                   28.5   35                   25 25 36      
            11.5  

  

  162 163 164 165 166 167 168 169 170 171 172   Junior Mortgage Drawn Amount
Maturity Date Primary Borrower Wage Income (Salary) Primary Borrower Wage Income
(Bonus) Primary Borrower Wage Income (Commission) Co-Borrower Wage Income
(Salary) Co-Borrower Wage Income (Bonus) Co-Borrower Wage Income (Commission)
Originator Doc Code RWT Income Verification RWT Asset Verification 1 0 5/1/2043
25809.7 0 0 0 0 0 Full Two Years Two Months 2 0 4/1/2043 12696 0 0 10520 0 0
Full Two Years Two Months 3 69569 5/1/2043 4534.58 0 0 16990.42 0 0 Full Two
Years Two Months 4 0 4/1/2043 20432.62 0 0 0 0 0 Full Two Years Two Months 5 0
4/1/2043 12656 0 0 8750 0 0 Full Two Years Two Months 6 0 5/1/2043 14583.33 0 0
14724.99 0 0 Full Two Years Two Months 7 0 5/1/2043 20048.08 0 0 0 0 0 Full Two
Years Two Months 8 0 5/1/2043 9877.51 0 0 11397.58 0 0 Full Two Years Two Months
9 0 4/1/2043 63665.46 0 0 0 0 0 Full Two Years Two Months 10 0 4/1/2043 7419.42
0 0 0 0 0 Full Two Years Two Months 11 0 4/1/2043 15798.61 0 0 0 0 0 Full Two
Years Two Months 12 52000 4/1/2043 0 0 0 22500 0 0 Full Two Years Two Months 13
0 4/1/2043 11744.33 0 0 3631.94 0 0 Full Two Years Two Months 14 0 5/1/2043
19589.58 0 0 0 0 0 Full Two Years Two Months 15 0 5/1/2043 19714.74 0 0 0 0 0
Full Two Years Two Months 16 0 5/1/2043 10833.34 0 0 11344.5 0 0 Full Two Years
Two Months 17 0 4/1/2043 10250 0 0 2200 0 0 Full Two Years Two Months 18 0
4/1/2043 23014.17 0 0 0 0 0 Full Two Years Two Months 19 0 4/1/2043 2320.8 0 0
8609.37 0 0 Full Two Years Two Months 20 0 4/1/2043 13749.99 0 0 7241.32 0 0
Full Two Years Two Months 21 0 4/1/2043 14809.59 0 0 0 0 0 Full Two Years Two
Months 22 0 5/1/2043 9902.53 0 0 5794.53 0 0 Full Two Years Two Months 23 0
5/1/2043 69961.16 0 0 0 0 0 Full Two Years Two Months 24 0 4/1/2043 7764 0 0
10228 0 0 Full Two Years Two Months 25 0 4/1/2043 12906.4 0 0 0 0 0 Full Two
Years Two Months 26 0 4/1/2043 13708.33 0 0 8137 0 0 Full Two Years Two Months
27 0 4/1/2043 12021.34 0 0 0 0 0 Full Two Years Two Months 28 0 4/1/2043
19686.77 0 0 0 0 0 Full Two Years Two Months 29 0 4/1/2043 10000 0 0 10466.92 0
0 Full Two Years Two Months 30 0 4/1/2043 24441.33 0 0 0 0 0 Full Two Years Two
Months 31 0 3/1/2043 12334.4 0 0 16254.68 0 0 Full Two Years Two Months 32 0
4/1/2043 45833.33 39994 0 0 0 0 Full Two Years Two Months 33 0 4/1/2043 29558.88
0 0 7366.67 0 2315 Full Two Years Two Months 34 0 4/1/2043 27500 0 0 0 0 0 Full
Two Years Two Months 35 0 3/1/2043 5703.58 0 0 14583 0 0 Full Two Years Two
Months 36 0 2/1/2043 71632.95 0 0 0 0 0 Full Two Years Two Months

 

 

 





 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.8

 



 

